Citation Nr: 1608261	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability diagnosed as depressive neurosis and/or anxiety disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to a  service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO denied the Veteran's claim for an increased disability rating and continued a 10 percent evaluation. A 30 percent rating was granted in an April 2009 rating decision and a 50 percent rating was granted in a May 2010 rating decision. The Veteran has not withdrawn his claim for an increased rating. AB v. Brown, 6 Vet.App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a July 2011travel board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

In November 2011, the Board remanded the case for further development and adjudicative action. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1. With resolution of the doubt in his favor, the Veteran's acquired psychiatric disability diagnosed as depressive neurosis and/or anxiety disorder is manifested by near continuous depression affecting effective daily functioning. 

2. With resolution of the doubt in his favor, the Veteran is unable to secure and follow substantially gainful unemployment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for acquired psychiatric disability diagnosed as depressive neurosis and/or anxiety disorder have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to a TDIU have been approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA notice requirements apply to all elements of a claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran filed his claim for an increased rating in November 2007. He was provided with the relevant VCAA notice in December 2007, prior to the initial adjudication of his claim in July 2008. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA treatment records, private treatment records and Social Security Administration (SSA) records have been obtained and associated with the electronic claims file. The Veteran was also provided with VA examinations which address the severity of his service-connected acquired psychiatric disability and provide findings responsive to the pertinent rating criteria. These VA examination reports are adequate to evaluate this disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In accordance with the November 2011 Board remand, the RO obtained missing VA treatment records and requested information regarding missing private treatment records. The RO also afforded the Veteran another VA examination in January 2014. Additionally, the RO developed the Veteran's claim for individual unemployability. The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to Assis. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	 38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran's rating for the period under consideration has been staged, however, the Board does not find that there to be a material difference in the Veteran's symptoms over the course of the period, as discussed more fully below, and thus a uniform rating is warranted.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran's service-connected psychiatric disability has been rated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice. See DSM-V, Introduction, The Multiaxial System (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence is approximate balance as to the granting of a 70 percent rating. Viewed with the benefit of the doubt to the Veteran, the evidence indicates that his service-connected anxiety disorder results in near continuous depression resulting in a lack of effective daily functioning. The appeal will be granted to this extent. 

The Veteran's current claim was received in November 2007. During his December 2007 VA psychological examination, the Veteran appeared clean, neatly groomed and appropriately dressed. The examiner noted the Veteran's continued peripheral vascular disease, and chronic obstructive pulmonary disorder. 

As to the Veteran's mental disorder, the examiner reported that the Veteran was cooperative and had normal affect; however, he was anxious and dysphoric. The examiner noted that the Veteran was oriented as to person, place and time and his thought processes and content were unremarkable. He did not have inappropriate behavior or obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence or problems with activities of daily living. His thought process and thought content were unremarkable and he was not delusional. The examiner also noted that the Veteran's remote memory was normal, his recent memory was mildly impaired and his immediate memory was normal. However, the examiner noted the Veteran reported near continuous depression and that the Veteran had sleep impairment as he only sleeps about 4 hours per night. 

The examiner observed that the Veteran's mental disorder had not worsened, but that his then-life situation including financial difficulties had triggered an adjustment disorder and that the Veteran had a "tendency to brood over his situation and problems resulting in dysthymic disorder." 

The Veteran underwent a psychological evaluation in October 2008, conducted by Suzanne B. Wing, PH.D.  She reported that the Veteran in 2005 from his position as a "tool and die maker," but did not note its reasons. She reported that the Veteran had a depressed effect as evidenced by his "non-verbal body language;" and a "very significant clinical risk" of depression. She noted that the Veteran had feelings of depression, sadness, unhappiness, low self-esteem, a lack of meaning in his life hopelessness and a "lack of joy." However, she also noted that the Veteran reported physical concerns including COPD, vascular disease, asthma, high blood pressure, vision, hearing problems, back pain, dizziness, muscle weakness and arthritis,  impotency, poor circulation and numbness." To the inquiry of whether he had suicidal thoughts, the Veteran replied that he "always had a hard time when questioned about whether I thought about harming myself, I guess if I did I'd take someone with me." However, in a December 2008 VA treatment note, it was noted that the Veteran then denied suicidal or homicidal ideation. 

At the March 2010 Decision Review Officer (DRO) hearing, the Veteran reported that he had difficulty sleeping and indicated that he socialized with people "every once in a great while." See the March 2010 DRO hearing transcript. The Veteran also stated that with treatment and medication, he did not get as mad as often as he did without treatment and medication. The Veteran stated that he attempted to work as a volunteer driver for a VA medical facility. He described the work as sporadic, and that one of its benefits was that he was not require to converse with passengers. The Veteran's wife described the Veteran's sleeping problems and stated that the Veteran is sometimes irritable and angry. She further stated that the Veteran did not do much of anything during the winter, but he would go outside in the summer. Id.

In May 2010, the Veteran was afforded another VA psychological examination. The examiner noted that the Veteran's attitude was cooperative, friendly and attentive. He further noted that the Veteran's affect was constricted and his mood was anxious and depressed. The examiner reported that the Veteran did not have inappropriate behavior, delusions, hallucinations, suicidal ideations or homicidal ideations. The Veteran reported that he had some trouble falling asleep and would awaken intermittently because of leg pain. He also reported that he consumed alcohol several times per week.

The examiner determined that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms. He further determined that mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school; however the examiner determined that there was reduced reliability and productivity due to mental disorder symptoms. 

At a July 20011 hearing before the undersigned, the Veteran testified in substance that he and his wife separated. He cited his anger, and stated that he would "holler," at his wife with others he would usually walk away from the object of his anger.  He stated that he was having short-term memory difficulties. 

The Veteran submitted a private psychological assessment that was conducted in August 2011. The examiner, Dr. W.C., MD, reported that the Veteran continues to experience symptoms of depression characterized by irritability, frequent sadness and anhedonia. He further reported that the Veteran's anxiety is characterized by apprehension and concern for his future, which manifests in symptoms of hypervigilance and feeling "keyed up." The examiner noted that the Veteran was oriented to person, place, time and circumstance. He testified that he had a "good" relationship with his daughter and that he participated in crafts projects with his grandchildren. He stated he had two friends with whom he visited telephonically or in person. 

The examiner stated that it appeared that the Veteran has experienced few episodes of remission and it also appears that his depression has been chronic in nature. He determined that his symptoms of anxiety and depression cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. The examiner also noted that the Veteran denied symptoms related to mania, psychosis and a somatization order. In support of his opinion, the examiner stated that the Veteran's mental ability to relate to peers and supervisors, and his mental ability to maintain attention, concentration, and persistence are significantly impaired by his emotional difficulty. While the examiner opined that the Veteran was unemployable, there is no indication that the examiner reviewed the Veteran's electronic claims file nor did the examiner comment on the Veteran's multiple physical disorders.

In September 2011, the Veteran reported that he had memory problems, specifically, forgetting people's names, the location of his car keys, scheduled appointments and the purpose that he has entered a room. He also reported that he had trouble sleeping. See the September 2011 hearing transcript. 

The Veteran reported that he had a good relationship with his daughter, whom he would usually speak with a couple of times per week. He also reported that he would visit her at least once a week and spend time with his grandchildren, working on various projects with them. Additionally, the Veteran indicated that he has friends, one of which he speaks to at least once a week.

The Veteran also indicated that he worked part-time as a driver for VA, transporting Veterans to the hospital and the clinic. He stated that he worked 1 to 3 times per week, for approximately 4 to 12 hours per day, depending on the location. The Veteran also reported that he received psychological treatment at the VA on a monthly basis. He also stated that he took medication. 

The Veteran received psychiatric treatment at VA. See April 2009 through December 2013 VA treatment records. In April 2009, the Veteran denied having new nightmares and flashbacks. See the April 2009 VA treatment records. Additionally, he denied suicidal ideation, homicidal ideation, and symptoms of mania and psychosis. Id. The Veteran reported that since his last VA visit, he had not had crying spells, outbursts of anger or panic attacks. The examiner noted that the Veteran was casually dressed, made fair eye contact, and his motor was stable. He also noted that the Veteran's attention and concentration were intact. The examiner referred the Veteran for VA outpatient counseling to treat depression and determined that the Veteran should continue taking his prescribed psychotropic medication.

At a VA counseling session in May 2009, the Veteran presented with a depressed mood and affect. In June 2009, the examiner noted that the Veteran was very depressed. The examiner suggested that the Veteran consider employment, which ultimately resulted in the Veteran's aforementioned job as a van driver. In August 2009, the Veteran reported increased feelings of depression and indicated that he was grieving his 40-year marriage because he reconciled with his wife, but then left the house after two weeks. In September 2009, the Veteran reported that he had been struggling with interpersonal issues and recent legal problems. He also reported that he was feeling more depressed and had some difficulty managing his temper. At his October 2009 counseling session, the Veteran presented with a depressed mood and affect. He denied feeling any more depressed than usual and he reported that he went to a football game with relatives and friends. At a later October 2009 counseling session, the examiner indicated that he Veteran presented with a disheveled appearance and depressed mood and affect. The Veteran reported marital issues and talked about marital stressors. In November 2009, the Veteran reported that he got an apartment with a roommate.

The 2010 VA counseling session VA treatment records indicate that the Veteran consistently exhibited symptoms of depressed mood and affect. See the January 2010 through December 2010 VA treatment records. In summary, the Veteran consistently met with the same social worker and discussed marital issues and financial issues. In January, he was diagnosed with alcohol abuse and major depression. In May, the Veteran was diagnosed with dysthymic disorder. In August, the Veteran was diagnosed with recurrent moderate major depression and alcohol dependence. In November and December, the diagnoses remained the same. 

In January 2011, the Veteran underwent a mental health reassessment. See the January 2011 VA treatment records. The examiner reported that the Veteran presented casually dressed, made good eye contact, was friendly and cooperative. His affect was appropriate and congruent with mood. He noted that the Veteran's thought content revealed no delusions or paranoia, and the Veteran denied suicidal and homicidal ideation. The examiner determined that he Veteran's depression screening was negative. In March 2011, the Veteran's depression screening was positive. The examiner reported that the Veteran's main stressor was his pending divorce. His GAF score was 55. 

The Veteran resumed psychiatric counseling in April 2011. During his April session, the Veteran reported that he was depressed after walking away from his marriage, which "left him feeling criticized and unfulfilled." The examiner diagnosed the Veteran with recurrent moderate major depression and alcohol dependence. From May 2011 through October 2011, the Veteran presented with consistent depressed mood and affect and the examiner maintained that the Veteran's diagnoses were recurrent major depression and moderate alcohol dependence.

The Veteran's 2012 counseling session VA treatment records revealed that in addition to recurrent moderate major depression and alcohol dependence, the Veteran was diagnosed with bereavement because his mother died. In January 2012, his GAF score was 51. In July, the Veteran reported that his wife died. The examiner reported that the Veteran appeared depressed, tearful and guilty, making no eye contact during most of the session. The examiner noted that he did not have any suicidal or homicidal ideations. The diagnoses of recurrent moderate major depression, alcohol dependence and bereavement, remained the same through February 2013. Additionally, the GAF score of 51 was consistent through February 2013.

In June 2013, the examiner noted that he had not seen the Veteran in several months. He indicated that the Veteran had ongoing symptoms of depression that increased within the past couple of months. He diagnosed the Veteran with recurrent moderate major depression, alcohol abuse episodic, dysthymic disorder, rule out alcohol dependence and bereavement. His GAF score was 65. From October 2013 through December 2013, the Veteran's diagnosis was recurrent moderate major depression, alcohol dependence and bereavement. His GAF score was 51. 

The Veteran was afforded a VA psychological examination in January 2014. The Veteran reported that he feels more depressed, cries more, has low energy and motivation, has a more negative outlook about the future and the world in general, has a poor appetite, does not sleep well and does not enjoy previously enjoyable activities. The Veteran denied having suicidal and homicidal ideations. The examiner reported that the Veteran presented with normal hygiene, was casually dressed and made limited eye contact. He noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, and disturbances of motivation and mood. He also noted that the Veteran's speech and rhythm were normal, his thought pattern was coherent, logical and responsive, he was able to think abstractly, he was oriented in 3 spheres, and he was able to come to appropriate conclusions. The examiner diagnosed the Veteran with persistent depressive disorder (dysthymia). 

On review and according the benefit of the doubt to the Veteran, the Veteran appears to have near continuous depression affecting appropriate or effective functioning. With the exception of this depression, the Veteran's symptom severity varies over the course of the appellate period. However, the Veteran has never reported, nor does the evidence support such a finding when it is viewed in a light most favorable to him. A 70 percent is warranted. The private examination conducted on August 2011 specifically noted that the Veteran's continued to experience symptoms of depression characterized by irritability, frequent sadness and anhedonia. 

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology. While it appears that the Veteran's symptoms have periodically varied in their severity, these periods were not of such duration so as to warrant separate findings. With application of the benefit-of-the-doubt doctrine, the Board assigns a 70 percent rating for the entire period of the claim's pendency.

A 100 percent schedular rating is not appropriate. The Veteran has never been described with symptoms suggestive of delusions or hallucinations such that he is unaware of his surroundings. While he has periodically mentioned suicidal ideation, these thoughts have not been suggested as persistent. 

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 
Merits of the TDIU claim

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful employment as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.	
 38 C.F.R. § 4.3 .

The Board has granted an increased rating for acquired psychiatric disability diagnosed as depressive neurosis and/or anxiety disorder to 70 percent. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id. 

The evidence supports the award of a TDIU. 

(ORDER ON NEXT PAGE)







ORDER

A disability rating of 70 percent for an acquired psychiatric disability is granted.

A TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


